By the Court:
The time to file the petition for a rehearing expired on November eighth. The petition was placed in the express office at San José for transmission to the Clerk of this Court, and should have reached him in time to be filed, but it was not, in fact, received until the tenth of November, when the remittitur had been sent to the Court below. The case is not distinguishable from that of Hanson v. McCue, 43 Cal. 178, and the remittitur must, therefore, be recalled and the petition for a rehearing placed on file.
So ordered.